Fourth Court of Appeals
                                       San Antonio, Texas
                                  MEMORANDUM OPINION
                                          No. 04-12-00603-CR

                                              Eric SPIVEY,
                                                Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 399th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2009CR10737
                        Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: November 21, 2012

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a

plea-bargain case, and the defendant has NO right of appeal.” See TEX. R. APP. P. 25.2(a)(2).

Rule 25.2(d) provides, “The appeal must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). Accordingly, on October 4, 2012, this court issued an order stating this appeal would be

dismissed pursuant to Rule 25.2(d) unless an amended trial court certification that shows

defendant has the right of appeal was made part of the appellate record. See Daniels v. State,110
                                                                            04-12-00603-CR


S.W.3d 174 (Tex. App.—San Antonio 2003, order); TEX. R. APP. P. 25.2(d); 37.1. No amended

certification has been filed. Accordingly, this appeal is dismissed.



                                                 PER CURIAM



Do not publish




                                                -2-